Exhibit 10.36

Power of Attorney

I, Jian Ding, a Chinese citizen with Chinese Identification Card No
110102650505007, holding 25% of the equity interest in Lenovo Security
Technologies(Beijing), Inc. (“My Shareholding”), hereby irrevocably authorize
Lenovo-AsiaInfo Technologies, Inc. to exercise the following rights relating to
My Shareholding during the term of this Power of Attorney:

Lenovo-AsiaInfo Technologies, Inc. (“LAI”) is hereby authorized to act on my
behalf as my exclusive agent with respect to all matters concerning My
Shareholding, including without limitation to: 1) attend shareholders’ meetings
of Lenovo Security Technologies(Beijing), Inc.(“LWY”); 2) at shareholders’
meetings of LWY, exercise all the shareholder’s rights and shareholder’s voting
rights I am entitled to under the laws of China and LWY’s Articles of
Association, including but not limited to the sale or transfer or pledge or
disposition of My Shareholding in part or in whole; and 3) designate and appoint
on my behalf at the shareholders’ meetings of LWY, the legal representative
(chairperson), the director, supervisor, the chief executive officer and other
senior management members of LWY.

All the actions associated with My Shareholding conducted by LAI shall be deemed
as my own actions, and all the documents related to My Shareholding executed by
LAI shall be deemed to be executed by me.

LAI is entitled to assign it rights related to the aforesaid matters to any
other person in its own discretion and without my prior notice or consent.

This Power of Attorney is coupled with an interest and shall be irrevocable and
continuously valid during the term I am the shareholder of LWY from the date of
execution of this Power of Attorney.

During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to LAI through this
Power of Attorney, and shall not exercise such rights by myself.

This Power of Attorney is in the Chinese language. The English translation is
for convenience purpose only and is not binding.

 

By:

  /s/ Jian Ding

Name:

 

Jian Ding

Date:

 

January 3, 2006

 

Witness:

  /s/ Yan Huang

Name:

 

Yan Huang

Date:

 

January 3, 2006